Shipman, J.
At the September term, 1878, of this court, three final decrees for the plaintiffs were obtained — one in the suit of the Washburn & Moen Manufacturing Company against the Colwell Steel Barb Pence Company and others, and two in two suits of the same plaintiff and Isaac L. Ellwood against the same defendants. These three decrees were obtained by consent of the parties, no argument having been had thereon, and by unusual inadvertence this fact was not incorporated in the decrees. The patents which were involved in the suits were reissued letters patent, Nos. 6976, 6918, 6914, 7136, 6902, 7036, (division “B,”) and 7566.
The Iowa Barb Steel Wire Company, not a party to these suits, now moves that it be permitted to intervene in said causes; and, alleging in substance that it is incidentally affected by the decision of the questions involved in 'said decrees, and that said decrees are being used, to a certain extent, in applications for injunctions against itself, or its agents, in other circuit courts, prays that this court will vacate said decrees, or will modify them so far as to express the true circumstances and facts under which they were obtained.
Service of said motion was made upon the solicitor for the plaintiffs in this court. The plaintiffs’ counsel have not appeared, for the alleged reason that, in their opinion, the court *226would not entertain favorably a summary motion of a stranger to said suits to vacate or modify said decrees upon the grounds stated in said motion. Said counsel also sent their motion papers in the now pending Massachusetts case.
I find, upon examination of the affidavit of Charles L. Washburn, that the court is informed that the decrees in all the cases therein mentioned, including the Connecticut cases, were submitted to, or were consented to, and that the end of the litigation was by agreement. Entertaining serious doubts of the power to grant the motion for the cause alleged, at the instance of a stranger to the suits, the motion is denied.